Citation Nr: 1224196	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-06 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

The Veteran testified before a Decision Review Officer (DRO) in December 2009 and the undersigned Veterans Law Judge in July 2010; transcripts of these hearings are associated with the claims folder.

In September 2010, the Board remanded this matter as well as a claim seeking service connection for tinnitus for additional development.  All development was completed and in May 2011, the Veteran was granted service connection for tinnitus.  Consequently, that issue is no longer before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran was exposed to noise during service and observed hearing loss shortly after separation from service and has been continually present since that time.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted based on a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service. See Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In such instances, a grant of service connection is warranted only when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  38 C.F.R. § 3.303(d).  The United States Court of Appeals for Veterans' Claims (Court) has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal audiometric testing limits at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Court explained that when audiometric test results do not meet the regularity requirements for establishing a "disability" at the time of the veteran's separation, the veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For purposes of applying the laws administered by the VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records (STRs) include the audiological evaluation completed during the Veteran's entrance physical in June 1964, which shows puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
-10 (5)
-5 (5)
-5(5)
0 (10)
0 (5)
Left
-5 (10)
0 (10)
-5 (5)
0 (10)
5 (10)

The audiological evaluation completed during the Veteran's separation physical in September 1967, shows puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
10
5
5
10
15
Left
0
0
0
10
15

Note, prior to October 31, 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

While the entrance and separation examinations appear to show a slight worsening of hearing acuity during service, at separation, the thresholds were far below 25 decibels for each frequency.  Therefore, the Board finds that while there was a shift in hearing acuity, the Veteran did not have a hearing loss disability at the time of separation from service.

The first indication of a hearing loss disability is in a VA outpatient treatment record dated June 2006, approximately 39 years after separation from service.  This audiological evaluation showed puretone thresholds, in decibels, as follows:


500
1000
2000
3000
4000
Right
30
30
55
70
70
Left
20
30
45
65
65

Speech recognition scores were 100 percent in the right ear and 93 percent in the left ear.  The diagnosis was severe bilateral high frequency sensorineural hearing loss.  Etiology was not discussed.  Since the testing shows at least one hearing threshold over 40 decibels for each ear, the Veteran has a bilateral hearing loss disability for VA purposes.

The Veteran has asserted in statements and testimony dated throughout this appeal that his hearing problems developed as a result of noise exposure to loud gun fire while serving aboard the U.S.S. N .K. Perry.  He described serving as the captain's "phone talker" during a period where the U.S.S. N .K. Perry was engaged in continual shore bombardment off the coast of Vietnam; his duties as the "phone talker" prevented him from wearing any hearing protection and he was thus exposed to the noise emitted from the various guns fired during this bombardment.  According to the Veteran, his ears began ringing during service and have continued to do so ever since.  Additionally, he has indicated on more than one occasion that he noticed a subjective decrease in his hearing in the late-1960s.  Since he has not had any significant post-service noise exposure, including occupational exposure, it is his belief that his current hearing loss is directly related to the noise experienced during service.  Notably, VA has conceded noise exposure during service.

The Board observes that it is required to address competent lay evidence regarding a claimed disorder and that it may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  In the instant appeal, the Board finds the Veteran's statements regarding the existence of subjectively decreased hearing and ringing in his ears since service (or shortly thereafter) to be both competent and credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  See also Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence).  In this regard, the Veteran has been unwavering in his statements throughout this appeal and the symptoms he has reported appear to be consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).

In addition to considering lay statements, the Board has considered the medical evidence.  Notably, the Veteran has been afforded three VA audiological examinations during this appeal for the purpose of determining the nature and etiology of his current hearing loss.  Unfortunately, these examinations are inadequate for deciding this claim.  Specifically, each VA examiner has failed to consider the Veteran's statements regarding the existence of subjectively decreased hearing in his ears since the late-1960s, which is immediately following his separation from military service.  

The competent, credible, and probative lay evidence of record establishes that both hearing loss and tinnitus were first manifested on active duty service, and have persisted since that time.  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  The sole negative evidence of record is not probative in light of the deficiencies in the opinion offered.  The Board finds that the Veteran's competent and credible statements are sufficient to establish service connection based upon continuity of symptomatology.

In sum, based on the Veteran's competent and credible testimony of hearing loss having onset shortly after service and continuing since that time, the Board finds that service connection should be granted based upon continuity of symptomatology.  The appeal is granted.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


